Citation Nr: 1540548	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  05-10 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.

In a January 2011 decision, the Board denied the claim for an increased evaluation for posttraumatic stress disorder (PTSD) and reopened and remanded the claim for service connection for a skin disorder for further development.  The Board also remanded the case for further development in December 2012 and December 2013.  In addition, the RO denied service connection for athlete's foot in a May 2009 rating decision; the Veteran did not appeal that determination.  Thus, the issue of service connection for athlete's foot is not part of the instant appeal for a skin disorder.  Based on the foregoing, the issue remaining in appellate status is as stated above.

The Board requested advisory medical opinions from the Veterans Health Administration (VHA) in August 2014, January 2015, and February 2015.  In July 2015, the Veteran's representative timely submitted a responsive, written appellate brief.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records that were considered by the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran has current skin disorders, diagnosed as seborrheic dermatitis, actinic keratosis, actinic dermatosis, chronic solar dermatitis, and seborrheic keratosis, that are related to his military service.


CONCLUSION OF LAW

Skin disorders, diagnosed as seborrheic dermatitis, actinic keratosis, actinic dermatosis, chronic solar dermatitis, and seborrheic keratosis, were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has offered three theories of entitlement for his current skin disorders - herbicide exposure, sun (ultraviolet ray) exposure, and in-service onset based on symptoms therein.  He is presumed to have been exposed to herbicide agents during his military service because he served in the Republic of Vietnam during the Vietnam era.  In addition, the Board finds his statements regarding sun exposure in service to be competent and credible, particularly in light of the fact that he served in Vietnam for over two years, including as a heavy truck driver.  See DD Form 214 and 38 U.S.C.A. § 1154.  These circumstances constitute in-service events.

During service, the Veteran was treated for various skin symptoms, including sore/ringworm on scalp (July 1968 to September 1968) (treated with Selsun); boils on the nose and head (September 1968 to October 1968); lesions on the glands and foreskin (June 1969); pruritic blisters determined to be a drug reaction (November 1969); heat rash of the groin and buttocks (May 1970); pustule of the left foot (May 1970); and monilia infection of the groin (June 1970).

A June 1970 separation examination also noted that the Veteran's skin/lymphatics system was abnormal on clinical evaluation.  This notation appears to correspond to the entry in the service treatment records regarding the monilia infection made that same day.

The post-service medical records starting in the 1990s document the Veteran's history of skin problems.  See, e.g., private treatment records from Dr. C.T. (1991-1995); Medic Care (1992-1993, in Social Security Administration records); Dr. S.C. (1997-2002) and VA treatment records from December 2000, April 2001, and September 2002.

A November 2000 VA Agent Orange examination shows that the scalp and skin were abnormal on examination.  While the report of this examination is somewhat difficult to read, it appears that the findings note scaling of the scalp skin, as well as keratosis and questionable cyst or lipoma.  In the corresponding follow-up letter to the Veteran, it is noted that the doctor wanted him "to return/condition felt to be results of service in Vietnam," noting "scalp [and] skin conditions."

While the Veteran has indicated that he has experienced memory problems since a post-service motorcycle accident in 1981, his mother recalled that his skin was flaky and scaly from head to toe following his return from Vietnam.  His wife has also indicated that he continues to have an itchy scalp; they have been together since the late 1980s.  See May 2004 written submissions.  The Veteran has used certain shampoos to control the flaking.  On review, the Board finds the statements from the Veteran's mother and wife as to the history of his ongoing skin symptoms to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

During the course of the claim, the Veteran has continued to receive treatment for various skin disorders with diagnoses including seborrheic dermatitis, verruca vulgaris (warts), cysts, actinic keratoses, actinic dermatosis, chronic solar dermatitis, topical med dermatitis, seborrheic keratosis, skin tags, papilloma of the right ear, and comedones.  See, e.g., VA treatment records from June and August 2005, April, May, and August 2006, January and March 2007, June 2009, April 2012, and December 2012; private treatment records from Dr. B.J. (2004-2005) and Dr. R.J. (2011); January 2014 VA examination report.  These diagnoses satisfy the current disability requirement.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of current disability is satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).  Thus, the dispositive issue is whether there is a relationship between any of the Veteran's current skin disorders and his military service.

On review, the Board finds that service connection for the current skin disorders of seborrheic dermatitis, actinic keratosis, actinic dermatosis, chronic solar dermatitis, and seborrheic keratosis is warranted.  The Veteran was afforded VA examinations in February 2011, December 2012, and January 2014, and VHA opinions were provided in December 2014, January 2015, and April 2015.  The record contains multiple medical opinions addressing the possible etiology of the Veteran's currently diagnosed skin disorders.


Seborrheic Dermatitis

The Board concludes that the relevant medical opinions establish a link between certain in-service symptoms and the Veteran's current seborrheic dermatitis.  Specifically, the February 2011/December 2012/January 2014 VA examiner did note the Veteran's use of a certain shampoo after his return from Vietnam for persistent dandruff in the December 2012 examination report; however, she did not provide a medical opinion on this diagnosis that is documented in the VA treatment records.

The December 2014/January 2015 VHA physician observed, in relevant part, that the Veteran had been diagnosed with chronic scalp scaling and that there were historical accounts of this problem when he returned from Vietnam.  He noted that scalp scaling is most consistent with seborrheic dermatitis, which is an extremely common disease that may by aggravated by a CNS (central nervous system) injury; however, he did not provide an actual opinion, noting that there was no apparent service connection claim for this disorder.  See December 2014 VHA opinion.  

In a January 2015 clarifying opinion, the VHA physician determined that there was no actual description of findings consistent with the disorder on any skin examinations and again indicated that it was a common disorder that could be linked to a neurological injury or disease.  He noted that ongoing skin flaking requiring use of certain shampoos since service is consistent with the diagnosis of seborrheic dermatitis.  Although the December 2014/January 2015 VHA physician did not provide a clear opinion on the question of etiology, his opinion is supportive as to a medical link between the history of skin flaking and the current diagnosis that has been shown in the VA treatment records.

In addition, the April 2015 VHA physician determined that it was more likely than not that the post-service seborrheic dermatitis was related to the in-service scalp ringworm and monilia infection because the scalp ringworm and monilia were actually seborrheic dermatitis masquerading as those disorders.  Specifically, seborrheic dermatitis causes a rash that can involve the skin of the entire body and can mimic ringworm of the scalp and monilia of the groin.  Selenium is an acceptable treatment for seborrheic dermatitis, but not ringworm.  Seborrheic dermatitis may be also be chronic for a patient's lifetime.  The Board finds that this opinion linking the Veteran's in-service skin symptoms to a current skin disorder is probative, as it is consistent with the record, including the competent and credible reports of the Veteran's history of skin symptoms.  Thus, the Board concludes that service connection for seborrheic dermatitis is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


Actinic Keratosis, Actinic Dermatosis, and Chronic Solar Dermatitis

The Board also concludes that there is a reasonable doubt as to whether the Veteran's current actinic keratosis, actinic dermatosis, and chronic solar dermatitis are related to his in-service sun exposure and certain in-service symptoms.  Specifically, the February 2011/December 2012/January 2014 VA examiner determined, in relevant part, that it was less likely than not that the current actinic keratoses and chronic solar dermatitis were related to the Veteran's military service, including sun exposure.  In so finding, the examiner indicated that the Veteran's relative risk of developing actinic keratosis due to his post-service ultraviolet ray exposure (20 years living in Florida, Georgia, and South Carolina) far outweighed the risk from his exposure in Vietnam.  See December 2012 VA examination report.  

Following the January 2014 VA examination, the examiner also determined that it was less likely than not that the actinic keratosis and solar dermatitis were related to the Veteran's military service.  In so finding, she noted that the disorders found on the current examination were not documented in the service treatment records or within one year after service.  She indicated that actinic keratosis is a diagnosis related to solar dermatitis.  In addition, she stated the rationale from the prior VA examination for the ultraviolet ray exposure theory.

The December 2014/January 2015 VHA physician further observed that the Veteran had been diagnosed as having actinic keratosis on multiple occasions, which is a precursor to skin cancer, but stated that he had not been diagnosed with skin cancer.  It was also noted that the term chronic solar dermatitis can include the presence of actinic keratosis as well as other features of chronic sun exposure on fair skin.  He stated that he was in agreement with the assessments of the VA examiner, indicating that, although the Veteran clearly had evidence of chronic sun damage, the amounts of ultraviolet light exposure were more likely than not much greater from long-term domestic exposure than his exposure in service.  He noted that the Veteran did not report specific episodes of severe sunburn while in service.  See December 2014 VHA opinion.  

In the January 2015 clarifying opinion, the VHA physician indicated that actinic keratosis is an extremely common skin disorder related to chronic sun exposure over many years, which is most commonly associated with sun damage induced in patients with limited skin pigmentation.  Given that the Veteran had lived in the southern portion of the United States for many years, it was believed that his chronic sun exposure received domestically was more likely to account for the presence of actinic keratosis than his exposure to sun in service.  The VHA physician also noted that the chronic solar dermatitis diagnosis was first noted by Dr. R.J. many years after service and that chronic sun damage is almost always seen in conjunction with actinic keratosis.

Nevertheless, the April 2015 VHA physician determined that it was more likely than not that the post-service actinic keratosis, actinic dermatosis, and chronic solar dermatitis were related to the in-service pruritic blisters determined to be a drug reaction and the in-service sun exposure because these precursor circumstances began in the military service.  In so finding, he explained that chronic actinic dermatitis is an end-stage photo sensitivity caused initially by a topical or ingested drug or chemical, which can begin as a topical drug (med) dermatitis.  Actinic keratosis is a pre-malignant skin condition resulting from sun exposure, especially on chronic sun-damaged areas.

Based on the foregoing, there is a reasonable doubt as to whether the Veteran's current actinic keratosis, actinic dermatosis, and chronic solar dermatitis began as a result of his in-service sun exposure and certain symptoms.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for actinic keratosis, actinic dermatosis, and chronic solar dermatitis is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


Seborrheic Keratosis

The Board concludes that the relevant medical opinion establishes a link between the Veteran's in-service sun exposure and current seborrheic keratosis.  Specifically, the April 2015 VHA physician indicated that this disorder is very common and of unknown cause; however, he stated that it was at least as likely as not that the Veteran's seborrheic keratosis in this case was related to his in-service sun exposure because it is more common in sun exposed areas.  The other medical opinions of record do not address this diagnosis.  The Board finds that this opinion linking the Veteran's in-service sun exposure to the development of a current skin disorder is probative, as it is consistent with the record, including the Veteran's nearly two years of in-service sun exposure.  Thus, the Board concludes that service connection for seborrheic keratosis is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In regard to other skin diagnoses of record, including verruca vulgaris, cyst/lipoma, skin tags, papilloma of the right ear, and comedones, the evidence of record does not establish a link between these disorders and the Veteran's military service, including any symptoms or exposure therein, and such an association is not presumptive for these disorders, as noted by the April 2015 VHA physician.  See, e.g., February 2011/December 2012/January 2014 VA examination report and December 2014, January 2015, and April 2015 VHA opinions.  The April 2015 VHA physician considered the remaining documented in-service skin symptoms and determined that they were not related to a post-service disorder.  The Board finds the opinions of the VA examiner and VHA physicians, when taken together, to be the most probative evidence of record in this regard, as they were provided by medical professionals with knowledge, training, and expertise and are supported by an adequate rationale based on such knowledge.  Moreover, the Veteran's claim has been based primarily on his in-service symptoms with ongoing skin flaking thereafter, as well as in-service sun damage, and the current skin disorders related to these conditions have now been granted service connection.  See, e.g., June 2004 request to reopen and August 2012 written statement; December 2010 written appellate brief.  


ORDER

Entitlement to service connection for skin disorders, diagnosed as seborrheic dermatitis, actinic keratosis, actinic dermatosis, chronic solar dermatitis, and seborrheic keratosis, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


